DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 6 recites “…is configured to control and/or regulate the temperature control device for controlling the temperature of the dosing material as a function of at least one input parameter…” The function claimed which regulates the temperature is not disclosed in the specification, while it is described as having a number of possible or preferred input parameters this is insufficient to convey to one skilled in the relevant art what the function is and how it operates to regulate the temperature by controlling the temperature control device.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the cooling device" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites “the cooling device and the heating device…are configured separately,” but does not disclose how the devices are configured or how the devices being configured “separately” impacts the structure. The claim is reciting a goal to be achieved without the necessary structure or steps to achieve the claims goal. See MPEP 2173.05(g).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 6-7, 9-10, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walther (DE 102017003020; Machine Translation Provided).
Claim 1, Walther discloses a housing, comprising a feed channel (3) for dosing material, a nozzle (FIG 1; Paragraph 61), a discharge element (Paragraph 61) and an actuator unit (Paragraph 61) coupled to the discharge element and/or the nozzle, and having a dosing material reservoir (4) coupled to the housing or integrated into the housing, 
- the dosing system (100) having a plurality of temperature control devices (13, 13’, 13”, 13’”, 13””) which are each assigned to different temperature zones of the dosing system in order to control the temperature zones to respectively different target temperatures (Paragraph [0002], [0059]; “An electronic control 6 with a control electronics, which includes a multi-zone temperature control and monitoring and a control and display unit. The multi-zone temperature control and monitoring ensures the achievement and maintenance of the nominal temperature of the tank heating zones and several external connections for the achievement and maintenance of the target temperature for connected heated hot glue hoses 3 and heatable application valves 2 , as well as their monitoring” from Translation of Walther; It is within the normal operation of Walther to set the zones to different temperatures to ensure the desired melting), 
- at least one first temperature zone being assigned to the dosing material reservoir (13, 12) and at least one second temperature zone (13””, 12””) being assigned to the nozzle (Paragraph [0061]).

Claim 3, Walther discloses having a control unit (6) and/or regulating unit to control and/or to regulate the temperature control device.

Claim 4, Walther discloses wherein the temperature control device, preferably at least the temperature control device assigned to the nozzle, comprises a heating device (13””).

Claim 6, Walther discloses wherein the control unit (6) and/or regulating unit is configured to control and/or regulate the temperature control device (13, 13’, 13’”, 13””) for controlling the temperature of the dosing material based on at least one input parameter (Paragraph [0005], [0061]).

Claim 7, Walther wherein the temperature control device (13, 13’, 13’”, 13””) is assigned to at least one temperature sensor (12, 12’, 12’”, 12””) in the dosing system for generating the input parameter.

Claim 9, Walther discloses wherein the dosing system (100) comprises at least one further temperature control device (13’”) which is assigned to a third temperature zone (12’”, 13’”), the third temperature zone being assigned to the feed channel (3) of the dosing system (100).

Claim 10, Walther discloses wherein the dosing material reservoir (4) comprises a dosing material supply container (4).

Claim 18, Walther discloses wherein the control unit (6) and/or regulating unit regulates the dosing material in the assigned temperature zone to a target temperature (Paragraph [0059], “An electronic control 6 with a control electronics, which includes a multi-zone temperature control and monitoring and a control and display unit. The multi-zone temperature control and monitoring ensures the achievement and maintenance of the nominal temperature of the tank heating zones and several external connections for the achievement and maintenance of the target temperature for connected heated hot glue hoses 3 and heatable application valves 2 , as well as their monitoring. The hot glue tubes 3 , or also called delivery hoses, are part of the glue line, via which the hot glue from the glue reservoir to the application device 8th can be supplied.”).

Claim 19, Walther discloses wherein the temperature control device assigned to the nozzle comprises the heating device (13””, 12””; Paragraph [0061], “The application valves provide an electrically, electropneumatically or piezoelectrically actuated closing member and a nozzle for the metering and positioning of a substrate to be bonded 18 to be applied hot glue portion. They have their own heating facilities 13 "', 13""heated. Temperature sensors are temperature sensors 12 "', 12""provided. The heaters 13 "', 13""are adjusted in the sense of an actual setpoint adjustment to that of the tank 4 via the heated delivery hoses 3 liquefy the supplied glue to the extent that it depends on the application with the required viscosity and temperature over the application valves 2 can be applied.”)

Claim 20, Walther discloses wherein the at least one input parameter comprises a volume flow, and/or temperature (Paragraph [0005], [0061]) and/or viscosity. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 5, 8, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Walther (DE 102017003020; Machine Translation Provided) as applied to claim 1 above, and further in view of Hartmeier (WO 2017213920 A1).
Claim 2, the modified apparatus of Walther discloses wherein the cold source of the cooling device is configured to cool a cooling medium of the cooling device to a predeterminable temperature and/or wherein the cold source comprises at least one vortex tube (Hartmeier: 1012; FIG 1-3; Paragraph [0031]).

Claim 5, the modified apparatus of Walther discloses wherein the temperature control device is assigned a control unit (6) and/or regulating unit which is configured to separately control and/or to separately regulate the cooling device (1012; FIG 1-3, Paragraph [0031]) and the heating device (13, 13’, 13’”, 13””) of the temperature control device.

Claim 8, Walther substantially discloses the apparatus as claimed above but is silent on wherein the cooling device and the heating device of the temperature control device are configured separately, and spatially separated from one another.
wherein the cooling device (1012; FIG 1-3, Paragraph [0031]) and the heating device (13, 13’, 13’”, 13””) of the temperature control device are configured separately, and spatially separated from one another (see 112 above).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Walther with cooling device as taught by Hartmeier in order to provide maintaining the material at a desired temperature while the material is dispensed onto a substrate or workpiece.

Claims 16, Walther substantially discloses the apparatus as claimed above but is silent on 
Hartmeier teaches wherein at leastone of the temperature control devices comprises a cooling device having a cold source (1012; FIG 1-3; Paragraph [0027] - [0031]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Walther with cooling device as taught by Hartmeier in order to provide maintaining the material at a desired temperature while the material is dispensed onto a substrate or workpiece.

Claim 17, the modified apparatus of Walther teaches wherein the temperature control device assigned to the dosing material reservoir comprises a cold source (Hartmeier: 1012; FIG 1-3; Paragraph [0027] - [0031]).
The modified apparatus of Walther discloses the claimed invention except for cold source assigned to dosing material reservoir.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to move the cold source to the dosing material reservoir as it does not change the operation of the device by allowing for temperature control of the dispensed material, since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04 

Response to Arguments
The applicant’s arguments regarding the amendments have been addressed in the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY W CARROLL whose telephone number is (571)272-4988. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY W. CARROLL
Primary Examiner
Art Unit 3754



/Jeremy Carroll/Primary Examiner, Art Unit 3754